Title: From Thomas Jefferson to Joseph Bradley Varnum, 18 November 1808
From: Jefferson, Thomas
To: Varnum, Joseph Bradley


                  
                     Sir 
                     
                     Washington Nov. 18. 08.
                  
                  You will percieve in the inclosed petitions a request that I will lay them before Congress. this I cannot do consistently with my own opinion of propriety, because where the petitioners have a right to petition their immediate representatives in Congress directly, I have deemed it neither necessary nor proper for them to pass their petition through the intermediate channel of the Executive. but as the petitioners may be ignorant of this and, confiding in it may omit the proper measure, I have usually put such petitions into the hands of the representatives of the state, informally to be used or not as they think best, and considering me as entirely disclaiming any agency in the case. with this view I take the liberty of placing these papers in your hands, not as Speaker of the house, but as one of the representatives of the state from which they came. whether they should be handed on to the representatives of the particular districts (which are unknown to me) yourself will be the best judge. I salute you with affectionate esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               